Appeal by defendant from a judgment of the County Court, Suffolk County (Tanenbaum, J.), rendered January 27,1982, convicting him of robbery in the second degree and burglary in the second degree, upon a jury verdict, and imposing sentence. 11 Judgment affirmed. 11 Despite the fact that the complaining witness had a history of mental illness and alcoholism, we find that the trial court did not abuse its discretion in denying defendant’s motion to strike the complaining witness’ testimony. The evidence shows that the complaining witness was able to understand the nature of an oath “and to give a reasonably accurate account of what he [had] seen and heard vis-a-vis the subject about which he [was] interrogated” (People v Reusing, 14 NY2d 210, 213; People v Parks, 41 NY2d 36, 45). We further find that the Trial Judge, in his charge, did not imply that the jury should find defendant guilty, and did not create the impression that he believed defendant to be guilty (cf. People v Abreu, 74 AD2d 876, 877). In addition, we find that evidence concerning the threats made by defendant to the complaining witness in the detective squad room shortly after his arrest was admissible (see, e.g., United States v Rosa, 705 F2d 1375; United States v Gonsalves, 668 F2d 73, 74, cert den 456 US 909; 2 Wigmore, Evidence [Chadbourn revision], §§ 273-277). We have reviewed defendant’s other contentions and find them to be without merit. Mangano, J. P., Gibbons, Weinstein and Niehoff, JJ., concur.